DETAILED ACTION
1.	This Office Action is responsive to claims filed for App. 16/136,132 on September 2, 2021. Claims 1-3 and 5-23 are pending. Please note Claims 2, 3, 5-8 and 20-23 were withdrawn in light of an earlier restriction requirement.

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2021 has been entered.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 10, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira et al. ( US 2016/0278665 A1 ) in view of Keller et al.
	( US 2018/0059787 A1 ).


Ferreira teaches in Claim 1:
A finger device configured to be worn on a finger of a user ( Figure 1, [0029] discloses a a device to be worn on the back of a finger segment ), comprising: 
a housing configured to be coupled to the finger without covering a finger pad surface of the finger ( Figure 1B, [0025] discloses the device fits into the back of the finger segment, leaving the finger pad exposed to receive haptic feedback from the surface of object being interacted with ), wherein the housing has a U shape with first and second opposing sides configured to rest respectively on first and second opposing sides of the finger ( Figures 1 and 1A show the housing has a U-shape with first and second sides, which rest/fit on opposing sides of the finger );
sensors that produce sensor data indicating whether the finger pad surface is in contact with an external surface, wherein the sensors are coupled to the first side of the housing ( Figures 2 and 3, [0029]-[0031] disclose a plurality of sensors, such as strain gauges as well as a positioning/tracking sensor, such as an electromagnetic tracking sensor. Both sensors, notably the strain gauges, two of which are on one side/first side of the housing (as shown in Figure 2), react when the finger touches an object. [0025] discloses this device can map the shape and topography of the surface of an object by making contact with it (read as external surface) ); and 
control circuitry configured to gather the sensor data as the finger moves; detect finger gestures based on the sensor data, [wherein the finger gestures include lateral finger movements across the external surface] ( [0029]-[0031] discloses the process of using the strain gauges/tracking sensor, etc, in which the compression can be measured or the electric fields can be generated and analyzed, i.e. circuitry to provide functionality, gather the sensor data, etc. When making contact with an object/surface, these sensors begin to function, as do their respective circuitry/control aspects. Respectfully, aspects of the finger are measured, i.e. compression, and this compression, as it makes contact with the surface, is detected by the strain gauges. Respectfully, examiner submits that this is a reasonable interpretation of “finger gestures” using both ordinary skill in the art as well as a plain meaning of the term, namely a movement (gesture) of a part of the finger. Furthermore, please note the combination below as well. While Ferreira teaches of detecting finger gestures, please note the combination below for aspects of the lateral finger movement across the external surface ); but

Ferreira may not explicitly teach “wherein the finger gestures include lateral finger movements across the external surface; and send user input signals to an external electronic device based on the finger gestures”.



Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the strain measurement ring, as taught by Keller, with the motivation that by measuring the gestures and providing haptic feedback, an effective tracking and simulation of user interaction with objects can be provided, ( Keller, [0002]-[0003] ). To clarify, Ferreira teaches of detecting finger gestures using strain gauges, but the AR/VR environment, connection to external components, and haptic feedback, etc, can further enhance the experience.


A finger device configured to be worn on a finger of a user ( Figure 1, [0029] discloses a a device to be worn on the back of a finger segment ), comprising: 
a U-shaped housing having first and second portions configured to rest respectively on first and second opposing sides of the finger without covering a lower finger pad surface of the finger ( Figures 1 and 1A show the housing has a U-shape with first and second sides, which rest/fit on opposing sides of the finger. Figure 1B, [0025] discloses the device fits into the back of the finger segment, leaving the finger pad exposed to receive haptic feedback from the surface of object being interacted with ), wherein the first and second portions have respective first and second elongated arms that rest against the finger ( Figures 1 and 1A show the elongated side portions which allow it to wrap around the side/periphery of the user’s finger ); 
strain gauge circuitry configured to receive strain measurements as the first and second elongated arms bend, wherein the strain gauge circuitry includes at least first and second strain gauges on the first portion of the U-shaped housing ( Figures 2 and 3, [0029]-[0031] disclose a plurality of sensors, such as strain gauges. Notably the strain gauges, two of which are on one side/first side of the housing (as shown in Figure 2), react when the finger touches an object. [0025] discloses this device can map the shape and topography of the surface of an object by making contact with it (read as receiving strain measurements) );
control circuitry configured to detect finger gestures based on the strain measurements ( [0029]-[0031] discloses the process of using the strain gauges/tracking sensor, etc, in which the compression can be measured or the electric fields can be generated and analyzed, i.e. circuitry to provide functionality, gather the sensor data, etc. When making contact with an object/surface, these sensors begin to function, as do their respective circuitry/control aspects. Respectfully, aspects of the finger are measured, i.e. compression, and this compression, as it makes contact with the surface, is detected by the strain gauges. Respectfully, examiner submits that this is a reasonable interpretation of “finger gestures” using both ordinary skill in the art as well as a plain meaning of the term, namely a movement (gesture) of a part of the finger. Furthermore, please note the combination below as well ); but

Ferreira may not explicitly teach to “send control signals to a head-mounted device based on the finger gestures, wherein the control circuitry compares the strain measurements from the first and second strain gauges to determine a force with which the finger drags laterally across an external surface”.

However, in the same field of endeavor, hand worn devices, Keller teaches of a strain measurement ring 500, ( Keller, Figure 5, [0052] ). [0047] discloses details of the strain-sensitive element 330 which can output strain information in response to deformation of the band and this can be done by measuring strain in one or more directions including longitudinal deformation, lateral deformation, and vertical deformation. This deformation can be caused by contact of the ring against a real object (or virtual object; read either or as an external surface) or shear due to deformation (as shown in Figure 4, etc). Please interpret this strain deformation (similar to Ferreira) as finger gestures. Please note Ferreira teaches of two strain gauges on each portion/side of the ring (Figure 2) and can use Keller’s strain-sensitive element 330 in an interchangeable way to detect finger gestures/deformations. Likewise, Ferreira teaches of 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the strain measurement ring, as taught by Keller, with the motivation that by measuring the gestures and providing haptic feedback, an effective tracking and simulation of user interaction with objects can be provided, ( Keller, [0002]-[0003] ). To clarify, Ferreira teaches of detecting finger gestures using strain gauges, but the AR/VR environment, connection to external components, and haptic feedback, etc, can further enhance the experience.

Ferreira and Keller teach in Claim 11:
	The finger device defined in claim 10 further comprising:
	a haptic output device coupled to the U-shaped housing, wherein the control circuitry is configured to gather the strain measurements from the strain gauge circuitry as the finger moves and configured to provide haptic output to the finger using the haptic output device. ( Keller, [0054] discloses providing a haptic feedback in response to the tension of the deformable band being deformed. A haptic command signal from the VR/AR console is sent to the band, resulting in the tension of the band increasing or decreasing, which simulates the interaction the user is engaging in with the real or virtual object )	

Ferreira teaches in Claim 19:
A finger device configured to be worn on a finger of a user ( Figure 1, [0029] discloses a a device to be worn on the back of a finger segment ), comprising: 
a housing having first and second portions configured to rest respectively on first and second opposing sides of the finger while leaving a finger pad surface of the finger exposed ( Figures 1 and 1A show the housing has a U-shape with first and second sides, which rest/fit on opposing sides of the finger. Figure 1B, [0025] discloses the device fits into the back of the finger segment, leaving the finger pad exposed to receive haptic feedback from the surface of object being interacted with ), wherein the first and second portions are configured to move relative to one another ( Figures 2 and 3, [0029]-[0031] discloses a plurality of strain gauges and that when the user’s finger makes contact with an object, it compresses, which causes tension to the strain gauges on both sides of the device (reading as causing it to move). This in turn causes the strain measurements to be performed. Thus, the two sides move relative to each other to accommodate the compression of the finger ); 
at least one sensor [including a force sensor that measures shear force as the finger contacts an external surface] ( Figures 2 and 3, [0029]-[0031] disclose details on the sensors, such as the strain gauges mentioned above as well as a positioning/tracking sensor, such as an electromagnetic tracking sensor. Both sensors, notably the strain gauges, two of which are on one side/first side of the housing (as shown in Figure 2), react when the finger touches an object. [0025] discloses this device can map the shape and topography of the surface of an object by making contact with it (read as external surface). Also, please note the combination below for the shear force aspects ); and 
control circuitry that uses measurements from the at least one sensor to detect gesture input on the external surface ( [0029]-[0031] discloses the process of using the strain gauges/tracking sensor, etc, in which the compression can be measured or the electric fields can be generated and analyzed, i.e. circuitry to provide functionality, gather the sensor data, etc. When making contact with an object/surface, these sensors begin to function, as do their respective circuitry/control aspects. Respectfully, aspects of the finger are measured, i.e. compression, and this compression, as it makes contact with the surface, is detected by the strain gauges. Respectfully, examiner submits that this is a reasonable interpretation of “finger gestures” using both ordinary skill in the art as well as a plain meaning of the term, namely a movement (gesture) of a part of the finger. Furthermore, please note the combination below as well ); but

Ferreira does not explicitly teach of “at least one sensor including a force sensor that measures shear force as the finger contacts an external surface”, “a haptic output device coupled to the housing” and to expand on that, “wherein the control circuitry is configured to provide haptic output to the finger using the haptic output device based on the measurements from the at least one sensor; and send control signals to an external electronic device based on the gesture input, wherein the control signals are for controlling visual output on a display in the external electronic device”.

Ferreira does teach of control circuitry to gather the strain measurements form the strain gauge: [0029]-[0031] discloses the process of using the strain gauges/tracking sensor, etc, in which the compression can be measured or the electric fields can be generated and analyzed, i.e. circuitry to provide functionality, gather the sensor data, etc. When making contact with an object/surface, these sensors begin to function, as do their respective circuitry/control aspects.

However, in the same field of endeavor, hand worn devices, Keller teaches of a strain measurement ring 500, ( Keller, Figure 5, [0052] ). [0047] discloses details of the strain-sensitive element 330 which can output strain information in response to deformation of the band and this can be done by measuring strain in one or more directions including longitudinal deformation, lateral deformation, and vertical deformation. This deformation can be caused by contact of the ring against a real object (or virtual object; read either or as an external surface) or shear due to deformation (as shown in Figure 4, etc). Please interpret this strain deformation (similar to Ferreira) as finger gestures. [0048], [0034]-[0035] discloses one or more emitters 340 which can communicate strain information to a VR/AR console 170, which can then relay this information to a head-mounted display 110 (read as an external electronic device). In response to this, an actuator can provide haptic feedback to provide a realistic feeling to the user as the interaction with the object continues, [0054]. Ferreira teaches of using strain gauges to determine location and deformation and Keller reinforces this, focusing on real/virtual objects which the user can interact with, as well an external device to communicate these interactions to).

.

7.	Claims 9, 12-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira et al. ( US 2016/0278665 A1 ) in view of Keller et al. ( US 2018/0059787 A1 ), as applied to Claim 11, further in view of Shai ( US 2011/0007035 A1 ).

As per Claim 9:
Ferreira may not explicitly teach “wherein the first and second sides have respective first and second curved cross-sectional profiles.”

It appears in Figure 1A that the device has curved aspects on the interpreted first and second opposing sides, but the description does not provide much detail on this.

However, in the same field of endeavor, wearable ring devices, Shai teaches of a finger-worn device and teaches of a plurality of embodiments in which the shape can be altered, such as a full ring, partial ring, etc. For the partial shapes, such as what is shown in variations of Figure 1A-1I, the U-shaped edges are curved. Ferreira teaches of a similar design and the curve is more 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the curved shape, as taught by Shai, with the motivation that it is a design choice (Shai teaches of several embodiments in which the shape can be altered and explicitly notes this design aspect in [0010]) and that a curved shape would better wrap around the user’s finger. Given both Ferreira and Shai teach of using sensors, it is important to have a natural fit around the user’s fingers in order to detect accurate sensor data, ( Shai, [0006] ).

As per Claim 12:
Ferreira may not explicitly teach “wherein the first and second elongated arms each have a curved cross-sectional profile”.

It appears in Figure 1A that the device has curved aspects on the interpreted first and second opposing sides, but the description does not provide much detail on this.

However, in the same field of endeavor, wearable ring devices, Shai teaches of a finger-worn device and teaches of a plurality of embodiments in which the shape can be altered, such as a full ring, partial ring, etc. For the partial shapes, such as what is shown in variations of Figure 1A-1I, the U-shaped edges are curved. Ferreira teaches of a similar design and the curve is more pronounced, easier to distinguish in Shai. Regardless, one of ordinary skill in the art would realize to have curved edges as it would contour/fit the user’s finger better.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the curved shape, as taught by Shai, with the motivation that it is a design choice (Shai teaches of several embodiments in which the shape can be altered and explicitly notes this design aspect in [0010]) and that a curved shape would better wrap around the user’s finger. Given both Ferreira and Shai teach of using sensors, it is important to have a natural fit around the user’s fingers in order to detect accurate sensor data, ( Shai, [0006] ).

Shai teaches in Claim 13:
The finger device defined in claim 12 wherein the first and second elongated arms each have a bent tip that wraps partway around a tip of the finger. ( Shai, Figure 37E/37F, [0310] disclose the device may be worn on a tip of a finger, as shown. Respectfully, this is a design choice as [0387], etc disclose being able to/concerned with detecting information at the user’s fingertips, whether the device is on the fingertip or generating an electric field/force sensing to the area as well )

As per Claim 14:
Ferreira and Shai do not explicitly teach “wherein the U-shaped housing has a longitudinal axis and wherein the first and second elongated arms extend parallel to the longitudinal axis.”

Respectfully, Shai and Ferreira teach of finger structures, but this is a design choice as one of ordinary skill in the art would realize this would not impact functionality of sensing; it is simply 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement various designs of the ring, including parallel edges, with the motivation that it is a design choice to do so and the same functionality is achieved.

Shai teaches in Claim 15:
The finger device defined in claim 14 wherein the U-shaped housing has a first slot adjacent to the first elongated arm and a second slot adjacent to the second elongated arm. ( Figure 1H, [0170] discloses patterns 152’ on the opposite sides of section 112. Figure 3C, [0173], disclose indication locations. Figure 5D, [0188] disclose these indication locations as slots between the cogs. Respectfully, it is clear that these edges have many possible embodiment designs )

As per Claim 17:
Ferreira and Shai do not explicitly teach “wherein the U-shaped housing has a longitudinal axis and wherein the first and second elongated arms extend perpendicularly to the longitudinal axis.”

Respectfully, Shai and Ferreira teach of finger structures, but this is a design choice as one of ordinary skill in the art would realize this would not impact functionality of sensing; it is simply 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement various designs of the ring, including parallel edges, with the motivation that it is a design choice to do so and the same functionality is achieved.

As per Claim 18:
As for the limitation: “comprising an elastomeric member coupled to the U-shaped housing that is configured to contact side portions of the finger without contacting the lower finger pad surface of the finger.”

 Ferreira: [0029]-[0031]. Respectfully, strain gauges are typically elastic in the sense that they measure strain amounts and bend as the user’s finger widens. 

However, in the same field of endeavor, finger structures, Shai teaches: Figure 33E, [0290] disclose an electroactive polymer, which can bend accordingly, which wraps around the edges. Please note this in light of the combination and embodiments in Shai which disclose the partial ring, i.e. not exposing the entire finger. Furthermore, as additional examples, Figure 16F, [0224] disclose the use of springs to provide detect pressure, [0227] ).

.

8.	Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira 
( US 2016/0278665 A1 ), Keller et al. ( US 2018/0059787 A1 ), and Shai ( US 2011/0007035 A1 ), as applied to Claim 15, further in view of Weiner ( US 2014/0267116 A1 ).

	As per Claim 16:
	Ferreira and Shai do not explicitly teach “wherein the U-shaped housing has third and fourth arms with curved profiles that extend partly under respective left and right sides of the finger.”

However, in the same field of endeavor, finger worn devices, Weiner teaches of a splint system with a particular housing over a finger, ( Weiner, Figure 1, [0023]-[0024] ). Specifically, there are proximal wings 6, as well as distal wings 7 which provide for additional support of the device to the finger. A total of four wings are shown, at least, (read the two additional as being third and fourth arms, considering Ferreira and Shai teach of two akin wings), which wrap around the left and right edges of the finger.



Response to Arguments
9.	Applicant’s arguments considered, but are respectfully moot in grounds of new rejection(s).
	Attorney Abbasi is thanked for her time to discuss the application in an interview held on August 20, 2021. In light of that discussion, claim amendments were made to better define the invention and as a result, the previous grounds of rejection(s) have been removed. Upon further consideration, a new reference, Keller, has been cited for teaching the new limitations. As a result, Applicant’s arguments are moot at this time.

Conclusion
10.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621